Citation Nr: 0414055	
Decision Date: 06/02/04    Archive Date: 06/10/04

DOCKET NO.  02-12 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently rated 50 percent disabling.  

2.  Entitlement to an increased rating for a second-degree 
burn scar of the left flank and axilla, currently rated 
10 percent disabling.  

3.  Entitlement to an increased (compensable) rating for the 
amputation of the tip of the left ring finger.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The appellant had active service from September 1966 to May 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2002 rating determination by the Boston, 
Massachusetts, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The issue of entitlement to an increased rating for PTSD is 
the subject of the REMAND that follows the order section of 
this decision.  


FINDINGS OF FACT

1.  All pertinent notification and indicated evidential 
development with respect to the matters decided herein have 
been accomplished.  

2.  The service-connected burn scar of the left flank and 
axilla is painful on examination, but does not cause any 
functional limitations and is less than 144 sq. in. (929 sq. 
cm.) in area.  

3.  The left ring finger has lost 7 mm. from the tip; it has 
not been amputated at the proximal interphalangeal joint or 
proximal thereto.  


CONCLUSIONS OF LAW

1.  The requirements for a rating in excess of 10 percent for 
a burn scar of the left flank and axilla have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.118, 
Diagnostic Codes 7802, 7804 (2003).  

2.  The requirements for a compensable rating for the 
amputation of the tip of the left ring finger have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 
4.71a, Diagnostic Code 5155 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was signed into law in 
November 2000 and is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West. 2002).  Regulations 
implementing the VCAA are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2003).  The VCAA and the 
implementing regulations are applicable to the present 
appeal.  

The Act and the implementing regulations essentially 
eliminate the threshold requirement that a claimant submit 
evidence of a well-grounded claim; they provide instead that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify a claimant and the 
claimant's representative, if any, of any information, 
including any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim.  
As part of this notice, VA is to specifically inform the 
claimant and the representative, if any, of which portion, if 
any, of the necessary evidence must be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA is required to 
notify the claimant to submit any pertinent evidence in his 
possession.

The record reflects that through various letters and the 
statement of the case, the RO has notified the appellant of 
the evidence and information needed to substantiate the 
current claims seeking increased ratings for a second degree 
burn scar and for the amputation of the tip of the left ring 
finger, the information he should provide to enable the RO to 
obtain evidence on his behalf, the assistance that VA would 
provide to obtain evidence and information on his behalf, and 
the evidence that the appellant should submit if he did not 
desire the RO to obtain the evidence on his behalf.  See, 
e.g., the letter addressed to the appellant by the RO dated 
May 31, 2001.  In the latter letter, the RO specifically 
informed the appellant of the current status of his claim and 
of the evidence already of record in support of that claim.  
The appellant was then specifically asked to inform the RO of 
any additional evidence or information which he though would 
support his claim, so that the RO could attempt to obtain 
this additional evidence for him.  Moreover, since the 
veteran was informed of the evidence that would be pertinent 
to his claims and requested to submit such evidence or 
provide the information necessary to enable the RO to obtain 
such evidence, the Board believes that the veteran was on 
notice of the fact that he should submit any pertinent 
evidence in his possession.  Therefore, to this extent, the 
Board is satisfied that VA has complied with the notification 
requirements of the VCAA and the implementing regulations.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini v. Principi, 17 Vet. App. 412 (2004).  

Moreover, the appellant has been accorded a comprehensive VA 
examination in connection with the current claims, and both 
VA and private medical records have also been obtained which 
reflect no relevant medical treatment.  Neither the appellant 
nor his representative has identified any additional evidence 
or information which could be obtained to substantiate the 
present claims, and the Board is also unaware of any such 
outstanding evidence or information.  Moreover, both service-
connected disabilities at issue herein are static in nature 
and are shown by the evidence to have been stable and 
unchanging for a long time.  Therefore, the Board is also 
satisfied that the RO has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.  

The Board also notes that in Pelegrini the U.S. Court of 
Appeals for Veterans Claims (Court) held that the notice 
required under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) should at least "precede an initial 
unfavorable AOJ decision on a service-connection claim."  
The claims at issue in this appeal were commenced in May 
2001, at which time a VCAA letter was sent to the appellant.  
These claims were then initially adjudicated in March 2002, 
and again on a de novo basis in August 2002.  

Accordingly, the Board will address the merits of the 
veteran's claims seeking increased ratings for a second 
degree burn scar and for the amputation of the tip of the 
left ring finger.  

II.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2003).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned. 38 C.F.R. § 4.7.  

In every instance in which the Rating Schedule does not 
provide for a zero percent evaluation under a particular 
Diagnostic Code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.  38 C.F.R. § 4.31.  

Although the evaluation of a service-connected disability 
requires a review of the veteran's medical history with regard 
to that disorder, the primary concern in a claim for an 
increased evaluation for a service-connected disability is the 
present level of disability.  The United States Court of 
Appeals for Veterans Claims (Court) has held that, where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Under the rating criteria in effect prior to August 30, 2002, 
second degree burn scars with an area or areas approximating 
1 square foot (0.1 sq. m.) warranted a 10 percent rating.  
38 C.F.R. § 4.118, Diagnostic Code 7802 (2002).  

Under the rating criteria in effect prior to August 30, 2002, 
superficial scars warrant a 10 percent evaluation if they are 
poorly nourished and subject to repeated ulceration or if 
they are tender and painful on objective demonstration.  
Scars may also be rated based on limitation of function of 
the part affected.  38 C.F.R. § 4.118, Diagnostic Codes 7803, 
7804, and 7805 (2002).

The rating criteria which became effective August 30, 2002, 
provide that superficial scars which are painful on 
examination or are unstable (frequent loss of skin over the 
scar) warrant a 10 percent evaluation.  38 C.F.R. § 4.118, 
Diagnostic Codes 7803 and 7804.  Superficial scars that do 
not cause limited motion warrant a 10 percent evaluation if 
they involve an area or areas of 144 square inches (929 sq. 
cm.) or greater.  38 C.F.R. § 4.118, Diagnostic Code 7802.  
Scars that are deep or that cause limited motion warrant a 10 
percent evaluation if the area or areas of involvement exceed 
6 square inches (39 sq. cm.) or a 20 percent evaluation if 
the area or areas of involvement exceed 12 square inches ( 77 
sq. cm.).  38 C.F.R. § 4.118, Diagnostic Code 7801.  
Otherwise, rate based upon the limitation of function of the 
affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805.  

Under the Rating Schedule, amputation of the ring finger 
without metacarpal resection warrants a 10 percent rating if 
the finger is amputated at the proximal interphalangeal joint 
or proximal thereto.  38 C.F.R. § 4.71a, Diagnostic Code 
5155.  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.45 (2003) 
and Schafrath v. Derwinski, 1Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disabilities.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote histories and 
findings pertaining to these disabilities, except as noted 
below.  

By rating action dated in August 1970, service connection was 
initially granted for a burn scar of the left flank and 
axilla, rated 10 percent disabling from May 1970 under 
Diagnostic Code 7802 of the Rating Schedule; and for the 
amputation of the tip of the left ring finger, noncompensably 
rated under Diagnostic Code 5155.  These initial ratings were 
continued based upon the clinical findings reported on 
official examination of the appellant in May 1971: a 
superficial burn scar of the left axilla and left thorax, 
measured as 13 by 7 inches, with no limitation of left 
shoulder function and complaints of irritation by sweat in 
hot weather; and the partial loss of the fat pad of the left 
ring finger with a well-healed terminal scar.  These initial 
ratings have remained in effect up until the present.  

The present claims seeking increased ratings were received in 
May 2001.  VA and private medical records received in 
connection with these claims do not reflect any current 
treatment for either disability at issue.  Copies of service 
medical records submitted by the appellant are not relevant 
to the issue of the current rating for either disability.  

In November 2001, the appellant was accorded an official VA 
examination.  On physical examination, he was able to make a 
tight fist with both hands.  There was a minor obvious 
deformity at the left fourth finger-tip, which was slightly 
decreased in length.  X-ray studies disclosed that there was 
an overall diminishment in the length of the left fourth 
finger of approximately 7 mm.  There was a one-centimeter 
scar on the palmar side of the left fourth finger, laterally, 
without induration, redness, inflammation, or gross 
tenderness.  Although there were subjective complaints of 
slight tenderness of the tip of the finger, there was full 
distal sensation at the finger tip; and there was also a full 
range of motion in the left hand which was not affected by 
pain, weakness, lack of endurance, or lack of coordination.  
In summary, no functional abnormality was seen resulting from 
the amputation of the tip of the left ring finger.  These 
reported findings, which have not changed since 1971, are 
consistent with a noncompensable rating.  A compensable 
rating would require amputation of the ring finger at the 
proximal interphalangeal joint or proximal thereto; and the 
appellant does not even approach such.  

The VA examiner in November 2001 also reported that there was 
increased skin sensitivity and occasional pain at the site of 
the burn scar on the left flank and left axilla.  This scar 
was 14 cm. in width and 36 cm. in length (504 sq. cm.).  The 
general appearance of this scar was non-inflamed, with a 
flattened, non-corrugated rash along the left flank, with 
some striation at the left axilla, longitudinally.  There was 
no left axillary hair present.  There was also no gross 
inflammation, but the skin/scar of the left axilla was pinker 
than that of the torso, and the burn-remnant-scar of the left 
flank was generally slightly lighter than the overall skin 
tone.  Color photographs confirmed these findings.  There was 
no keloid formation.  Once again, the current findings have 
not significantly changed since 1971, and these findings 
warrant no more than the current 10 percent rating for a 
painful superficial scar without functional limitation and 
covering an area less than 929 sq. cm.  

The Board has also considered all other potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board 
has found no section that provides a basis upon which to 
assign a higher disability evaluation for either of the 
disabilities at issue.  

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  There is no indication in the record that the 
schedular evaluations are inadequate to evaluate the average 
industrial impairment from either of the disabilities at 
issue.  The veteran has not required frequent hospitalization 
for these disabilities and the manifestations of these 
disabilities are not in excess of those contemplated by the 
schedular criteria.  Therefore, referral of this case for 
extra-schedular consideration is not in order.  See Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. 
App. 337 (1996).  




ORDER

A rating in excess of 10 percent for a second-degree burn 
scar of the left flank and left axilla is denied.  

A compensable rating for the amputation of the tip of the 
left ring finger is also denied.  


REMAND

The appellant's representative has contended that the 
service-connected PTSD has continued to worsen and that the 
most recent VA examination in November 2001 is too old to 
provide an accurate picture of the current level of 
disability.  Accordingly, a remand for a current VA 
psychiatric examination has been requested.  

The Board has also noted that, although there are references 
to continuing outpatient psychiatric treatments at a VA 
facility, the record reflects only a single Progress Note 
from the appellant's initial visit to the VA psychiatric 
clinic at Lynn, MA, in April 2001.  If subsequent VA 
outpatient treatment records exist, they are directly 
relevant to the present appeal and should be obtained and 
reviewed.  

Accordingly, this appeal is remanded to the RO (via the 
Appeals Management Center in Washington, D.C.) for the 
following further actions:  

1.  The RO should issue a letter to the 
appellant providing him with the notice 
required under 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) pertaining to the 
current claim seeking an increased rating 
for PTSD, to include a request that the 
appellant submit any pertinent evidence 
in his possession.  

2.  The RO should take appropriate steps 
to obtain a copy of any pertinent 
evidence identified but not provided by 
the appellant.  

3.  If the RO is unable to obtain a copy 
of any pertinent evidence identified by 
the appellant, it should so inform the 
appellant and his representative and 
request them to provide a copy of the 
outstanding evidence.  

4.  In any event, the RO should obtain 
copies of all VA outpatient treatment 
records pertaining to the treatment or 
evaluation of the appellant's PTSD since 
April 2001.  

5.  When all indicated record development 
has been completed, the RO should 
schedule the appellant for a VA 
psychiatric examination in order to 
determine the current symptoms and 
severity of the service-connected PTSD.  
The claims file must be made available to 
the examiner for review, and the examiner 
should note that it has been reviewed.  
The examiner should be requested to 
identify all current manifestations of 
the appellant's PTSD and to comment upon 
the effect of those symptoms on his 
social and occupational functioning.  To 
the extent possible, the manifestations 
of the service-connected PTSD should be 
distinguished from those of any 
nonservice-connected disabilities, 
including personality disorders.  The 
examining psychiatrist should also 
provide a GAF score pertaining to the 
appellant's PTSD, together with an 
explanation of the meaning of this 
numerical score.  The rationale for all 
opinions expressed should also be 
provided.  

6.  After all appropriate development has 
been completed, the RO should 
readjudicate the current claim on a de 
novo basis.  

If the benefit sought on appeal is not granted to the 
appellant's satisfaction, the appellant and his 
representative should be furnished an appropriate 
supplemental statement of the case and provided the requisite 
opportunity to respond.  In accordance with proper appellate 
procedures, the case should then be returned to the Board for 
further appellate consideration.  The appellant need take no 
further action until he is otherwise informed, but he may 
furnish additional evidence and argument on the remanded 
matter while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Shane A. Durkin
	Veterans Law Judge, 
	Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



